Title: To James Madison from James Brown and Eligius Fromentin, 1 October 1814
From: Brown, James,Fromentin, Eligius
To: Madison, James


        
          Sir
          Washington Oct. 1 1814
        
        A few days before the adjournment of the last session of Congress, we took the liberty of recommending Benjamin P Porter as a proper person to fill the office of District Attorney at New Orleans in the room of Tully Robinson resigned. I have this day received a Letter from Judge Hall of which the following is an extract.
        “The Barrataria Pirates still carry on things with a high hand. It is said their force augments every day. It is rated from 400 to 700 men and several Vessels. One of the chiefs, P. Lafitte, was some time since apprehended, and presentment made against him by the Grand Jury. He was confined in irons Notwithstanding which some of his party got in at the roof of the prison, broke it and the cieling, and effected his escape a few nights since. What can be done? An expedition was preparing agains⟨t⟩ them three or four weeks ago, but the appearance of British Vessels off the Belize prevented its sailing. There are several persons in prison for offences against the U S. They cannot be tried until a district attorney be appointed. The public busin[e]ss will suffer much unless an appointment be speedily made. If not already done, you will much oblige me by calling the Presidents attention to it immediately.” We are Sir with great consideration your obt Servants
        
          James BrownElig. Fromentin
        
      